t c memo united_states tax_court kanhua lihying young petitioners v commissioner of internal revenue respondent docket no filed date lihying young pro_se roger w bracken for respondent memorandum opinion panuthos chief special_trial_judge respondent determined deficiencies in petitioners' federal income taxes in the amounts of dollar_figure and dollar_figure for the taxable years and respondent also determined petitioners were liable for accuracy- related penalties under sec_6662 in the amounts of dollar_figure and dollar_figure for and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners properly reported amounts of rental income and deductions on schedule e of their and federal_income_tax returns whether petitioners are entitled to deduct s_corporation losses claimed on schedule e of their and federal_income_tax returns and whether petitioners are liable for the accuracy- related penalty pursuant to sec_6662 for both years and petitioners filed a timely petition with this court at the time of filing the petition petitioners resided in rockville maryland background petitioner kanhua young was employed as an economist by the u s department of commerce during the years in issue petitioner lihying young hereinafter petitioner is also an economist and the sole owner and president of omnix an s_corporation to the extent that omnix conducted any business activity such activity occurred at petitioners' home petitioners timely filed their and federal_income_tax returns petitioners reported the following items of income and expense on their federal tax returns for the years in issue form_1040 - individual_income_tax_return wages dollar_figure taxable interest dividend income big_number taxable refunds -o- capital_gain loss big_number schedule e set forth below big_number total income big_number less itemized_deductions big_number exemptions big_number taxable_income big_number schedule ef - supplemental income and loss rents received dollar_figure bxpenses insurance dollar_figure dollar_figure mortgage interest big_number big_number taxes big_number big_number utilities big_number depreciation big_number big_number total big_number income big_number less loss from s corp schedule_k-1 big_number net_loss big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number omnix reported the following items of income and expense form_1120s - income_tax return for an s_corporation gross_receipts dollar_figure dollar_figure deductions rent dollar_figure dollar_figure tax licenses advertising professional dues subscriptions big_number big_number photocopying postage big_number books supplies big_number transportation big_number big_number legal costs consulting big_number big_number total big_number big_number net_loss big_number big_number in the notice_of_deficiency respondent disallowed all items of expense relating to the rental_activity respondent also reduced petitioners' income by the dollar_figure of reported rental income for each year in issue respondent allowed petitioners' home mortgage interest and tax deductions as itemized_deductions on schedule a for each year in the identical amounts as claimed and disallowed on schedule e in addition respondent disallowed the losses claimed on schedules e in the amounts of dollar_figure and dollar_figure for and respectively these losses are s_corporation losses reported to petitioners on schedules k-1 from omnix discussion general we begin by noting that the commissioner's determinations are presumed correct see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that they are entitled to the claimed deduction see rule a 292_us_435 sec_6001 requires that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe to be entitled to a deduction therefore a taxpayer is required to substantiate the deduction through the maintenance of books_and_records in addition sec_262 denies a deduction for any personal living or family_expenses schedule e - rental income expense petitioner testified that the rental income and expenses claimed on schedule e relate to her business omnix she asserts that she conducted economic research and some marketing through omnix which was conducted out of the home owned by both petitioners she testified omnix' business office consisted of the entire area in the house with the exception of two bedrooms petitioner testified that she charged omnix rent in the amount of dollar_figure per month dollar_figure annually for_the_use_of the home petitioner also testified that she would write checks from omnix to her husband for the rent however she did not write the checks on a monthly basis but maybe altogether one check or two check petitioners paid total annual mortgage payments for their home in and in the amount of dollar_figure in addition to the rental of the home petitioner testified that she also charged omnix a dollar_figure monthly rental fee for_the_use_of the household car petitioners included the dollar_figure rent for use of the home and the dollar_figure rent for use of the household car as income on their schedule e for the years in issue petitioner provided no written records or other substantiation for the rental income and rental expenses claimed on schedule e as required under sec_6001 it is evident from petitioner's testimony that the rental transactions did not actually take place but were paper entries for what petitioner felt were fair rental values for_the_use_of her car and home by omnix petitioner has provided no records or credible testimony to show that the transactions took place or that the expenses were incurred accordingly we conclude that petitioners did not have rental income from omnix as reported on schedules e during and nor did they incur rental expenses relating to omnix deductible on schedules ef respondent is sustained on this issue schedule eb - s_corporation losses petitioner testified that omnix received dollar_figure and dollar_figure in income during and petitioner asserts that the source_of_income was her children and other individuals for whom advice was provided by omnix respondent asserts that omnix' claimed expenses are not ordinary and necessary expenses_incurred in the carrying on of business respondent also asserts that the disputed items claimed have not been substantiated sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_and_necessary_expense is one which is appropriate and helpful to the taxpayer's business and which results from an activity which is common and accepted practice see 77_tc_1124 affd without published opinion 9th cir shores v commissioner tcmemo_1998_193 irwin v commissioner tcmemo_1996_490 affd without published opinion 131_f3d_146 9th cir whether an expense is ordinary and necessary is generally a question of fact see 320_us_467 72_tc_433 shores v commissioner supra omnix claimed deductions for business_expenses in the amounts of dollar_figure and dollar_figure in and respectively petitioner has provided no credible testimony regarding the expenses at issue testimony given on the matter was both vague and inconsistent we cannot conclude that omnix conducted any business activity in the years in issue petitioner has provided no records to show that the expenses claimed were actually incurred as required by sec_6001 although petitioner claims to keep adequate_records with regard to her activities we conclude that petitioners are not entitled to the claimed expenses pursuant to sec_162 and are thus not entitled to the net losses claimed in the amounts of dollar_figure and dollar_figure for and respectively respondent is sustained on this issue accuracy-related_penalty under sec_6662 a respondent determined petitioners were liable for the accuracy-related_penalty under sec_6662 for and the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations see sec_6662 b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability see stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer it is the taxpayer's responsibility to establish that he is not liable for the accuracy-related_penalty imposed by sec_6662 rule a 92_tc_501 petitioner did not address this issue at trial or in any pleadings filed with the court petitioners claimed expenses and losses which they failed to explain or substantiate adequately as regquired under sec_6001 on the basis of the entire record we conclude petitioners have not established the underpayment was due to reasonable_cause and that they acted in good_faith accordingly we hold petitioners are liable for the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
